DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 2/12/21.  Claims 1-20 are pending.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norimoto (US PGPub 2019/0122928, hereinafter referred to as “Norimoto”).
Norimoto discloses the semiconductor method substantially as claimed.  See figures 1-16 and corresponding text, where Norimoto teaches, in claim 1, a method of separating a semiconductor die formed on a semiconductor wafer, comprising the steps of: 
thinning the die by grinding a backside surface of the wafer (1) (figures 13-15; [0067], identifies the same parts, [0068-0070]); 
attaching a die attach film (202) to the backside surface of the thinned wafer (1) (figures 11 and 13; [0067], identifies the same parts, [0055-0056]); 
supporting the thinned wafer on a vacuum chuck (13), with the die attach film (202) in direct contact with the vacuum chuck (figure 10; [0055-0056]); 
cutting the die attach film (202) around an outline of the die with a laser (figures 11 and 12; [0057-0058]); and 
removing the die from the wafer ([0058]).
Norimoto teaches, in claim 2, further comprising the step of removing a backgrinding tape from a front side surface of the wafer (figure 15; [0058]).
Norimoto teaches, in claim 3, wherein the step of removing the die from the wafer comprises the step of gripping a first surface of the die with a tip of a pick and place robot ([0058]).

Norimoto teaches, in claim 4, a method of separating a semiconductor die from a semiconductor wafer, comprising the steps of: 
applying a die attach film (202) to a surface of the semiconductor wafer (1); supporting the semiconductor wafer (1) on a vacuum chuck (13), with the die attach film (202) in direct contact with the vacuum chuck (13) (figure 3; [0038]) and removing the semiconductor die (1) from the wafer (1) (figure 3; [0038], [0058]).
Norimoto teaches, in claim 5, further comprising the step of cutting the die attach film around an outline of the semiconductor die after applying the die attach film to the semiconductor die (figure 3; [0037-0040]).
Norimoto teaches, in claim 6, wherein the step of cutting the die attach film comprises cutting the die attach film with a laser (figure 7; [0050-0052]).
Norimoto teaches, in claim 7, further comprising the step of partially cutting the wafer around the semiconductor die through a first major surface of the wafer, and completing the separation of the semiconductor die from the wafer by thinning the wafer from a second major surface of the semiconductor wafer, before applying the die attach film to the second major surface (figure 3; [0037-0040]).
Norimoto teaches, in claim 8, wherein the step of removing the semiconductor die from the wafer comprises the step of overcoming an adhesive force between the die attach film and the vacuum chuck (figure 10; [0055-0056]).

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiamoto et al. (US PGPub 2017/0053830, hereinafter referred to as “Haimoto”).
Hiamoto discloses the semiconductor method as claimed.  See figures 1A-7 and corresponding text, where Hiamoto teaches, in claim 15, a method of assembling a semiconductor device, comprising the steps of: 
applying a die attach film (23) as a B-stage adhesive to a surface of a semiconductor wafer (figures 2A, 2B, 4 and 5; [0031], [0034-0042]); 
supporting the semiconductor wafer on a vacuum chuck, with the die attach film lying against the vacuum chuck (40) (figures 2A, 2B, 4 and 5; [0031], [0034-0042]); 
removing a semiconductor die (21) from the wafer with a pick and place robot (74) (figure 7; [0044-0047]); 
transferring the semiconductor die (21) into the semiconductor device (figure 7; [0044-0047]); 
curing the die attach film to a C-stage adhesive to secure the semiconductor die within the semiconductor device (figure 7; [0044-0047]).
Hiamoto teaches, in claim 16, further comprising the step of cutting the die attach film around an outline of the semiconductor die after applying the die attach film to the semiconductor die ([0047])
Hiamoto teaches, in claim 17, wherein the step of removing the semiconductor die from the wafer comprises the step of overcoming an adhesive force between the die attach film and the vacuum chuck (figure 7; [0044-0047]).
Hiamoto teaches, in claim 18, wherein the step of removing the semiconductor die from the wafer comprises the step of exerting a negative pressure against semiconductor dies around the semiconductor die being removed (figure 7; [0044-0047]).
Hiamoto teaches, in claim 19, wherein the step of removing the semiconductor die from the wafer comprises the step of blowing a fluid against the semiconductor die being removed, while the negative pressure is exerted on the semiconductor dies around the semiconductor die being removed figures 2A, 2B, 4 and 5; [0031], [0034-0042]).
Hiamoto teaches, in claim 20, wherein the step of supporting the semiconductor wafer on a vacuum chuck comprises the step of supporting the wafer on a vacuum chuck configured to supply a positive or negative pressure to the semiconductor die independently of other semiconductor dies in the wafer figures 2A, 2B, 4 and 5; [0031], [0034-0042]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norimoto (US PGPub 2019/0122928, hereinafter referred to as “Norimoto”) as applied to claim 1 above, and further in view of Hiamoto et al. (US PGPub 2017/0053830, hereinafter referred to as “Haimoto”).
Norimoto discloses the semiconductor method substantially as claimed.  See the rejection above.
However, Norimoto fails to explicity show, in claim 9, wherein the step of removing the semiconductor die from the wafer comprises the step of gripping a first surface of the semiconductor die with the tip of a pick and place robot.
Hiamoto teaches a similar method, in claim 9, where is a separation or removal of the semiconductor die from and adhesive tape with a pick up collet (74) by conventional process for the purpose of die placement to for example a tray or lead frame (figure 7; [0044-0047]). In addition, Hiamoto provides the advantages for the purpose of creating packaged semiconductor devices ([0004])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the step of removing the semiconductor die from the wafer comprises the step of gripping a first surface of the semiconductor die with the tip of a pick and place robot, in the method of Norimoto, according to the teachings of Hiamoto, with the motivation of die placement within a semiconductor device during routine package processing techniques.

Norimoto in view of Hiamoto shows, in claim 10, wherein the step of removing the semiconductor die from the wafer comprises the step of exerting a negative pressure against semiconductor dies around the semiconductor die being removed (figure 7; [0044-0046]).
Norimoto in view of Hiamoto shows, in claim 11, wherein the step of removing the semiconductor die from the wafer comprises the step of not exerting a negative pressure on the semiconductor die being removed, while the negative pressure is exerted on the semiconductor dies around the semiconductor die being removed (figure 7; [0044-0046]) .
Norimoto in view of Hiamoto shows, in claim 12, wherein the step of removing the semiconductor die from the wafer comprises the step of blowing a fluid against the semiconductor die being removed, while the negative pressure is exerted on the semiconductor dies around the semiconductor die being removed (figures 4 and 5; [0035-0042]).
Norimoto in view of Hiamoto shows, in claim 13, wherein the step of supporting the semiconductor wafer on the vacuum chuck comprises the step of supporting the wafer on a vacuum chuck configured to supply a positive or negative pressure to the semiconductor die independently of other semiconductor dies in the wafer (figures 4 and 5; [0035-0042]).
Norimoto in view of Hiamoto shows, in claim 14, wherein the step of applying the die attach film comprises the step of applying the die attach film as a B-stage adhesive (figures 4 and 5; [0035-0042]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             August 27, 2022